This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0868

                               Wells Fargo Bank, N.A.,
                                     Respondent,

                                          vs.

                                  Scott H. Lansing,
                                     Appellant,

                              John Doe and Mary Rowe,
                                    Defendants.

                               Filed February 9, 2015
                                      Affirmed
                                  Connolly, Judge

                           Hennepin County District Court
                             File No. 27-CV-13-11182


Ellen B. Silverman, Hinshaw & Culbertson LLP, Minneapolis, Minnesota (for
respondent)

Scott Lansing, Minnetonka, Minnesota (pro se appellant)


      Considered and decided by Bjorkman, Presiding Judge; Halbrooks, Judge; and

Connolly, Judge.
                        UNPUBLISHED OPINION

CONNOLLY, Judge

       On appeal in this mortgage-related dispute, pro se appellant argues that (1) the

district court should not have let appellant’s attorney withdraw from the case; (2) the

district court should not have granted summary judgment to respondent; and

(3) respondent failed to satisfy Minn. Stat. § 582.043 (2012). We affirm.

                                        FACTS

       On August 25, 2004, appellant Scott Lansing executed and delivered a note to

World Savings Bank in the principal amount of $203,500. At the same time, appellant

executed and delivered to World Savings Bank a mortgage to secure repayment of the

indebtedness. In 2007, World Savings Bank changed its name to Wachovia Mortgage.

In 2009, Wachovia Mortgage merged into Wells Fargo Bank, National Association

(Wells Fargo). Wells Fargo is the respondent in this appeal and currently the holder of

the note.

       Appellant has failed to make monthly mortgage payments since November 15,

2009, and has defaulted under the terms of the note and mortgage. In July 2013, Wells

Fargo began foreclosure proceedings by judicial action against appellant. Wells Fargo

served discovery requests on appellant, but appellant did not respond. Appellant served

discovery requests on Wells Fargo, and Wells Fargo filed timely objections to appellant’s

requests.

       On January 3, 2014, Wells Fargo moved for summary judgment. On January 12,

appellant’s attorney withdrew from the case. On January 31, the district court held a


                                            2
hearing on Wells Fargo’s summary judgment motion. On March 20, the district court

granted summary judgment against appellant. This appeal follows.

                                     DECISION

       Appellant challenges the district court’s grant of summary judgment. “On appeal

from summary judgment, we must review the record to determine whether there is any

genuine issue of material fact and whether the district court erred in its application of the

law.” Dahlin v. Kroening, 796 N.W.2d 503, 504 (Minn. 2011).

                                             I.

       Appellant argues that the district court erred by allowing his counsel to withdraw

from the case and abused its discretion by denying his request for a continuance. We

disagree. This court reviews the district court’s denial of a motion for a continuance for

abuse of discretion. Dunham v. Roer, 708 N.W.2d 552, 572 (Minn. App. 2006), review

denied (Minn. Mar. 28, 2006). “The test is whether a denial prejudices the outcome of

the trial.” Chahla v. City of St. Paul, 507 N.W.2d 29, 32 (Minn. App. 1993), review

denied (Minn. Jan. 20, 1994).

       Minn. R. Gen. Pract. 105 states:

              After a lawyer has appeared for a party in any action,
              withdrawal will be effective only if written notice of
              withdrawal is served on all parties who have appeared, or
              their lawyers if represented by counsel, and is filed with the
              court administrator if any other paper in the action has been
              filed. The notice of withdrawal shall include the address and
              phone number where the party can be served or notified of
              matters relating to the action.




                                             3
The district court is not required to approve the withdrawal. Id. Appellant’s attorney

withdrew from this case 19 days before the summary judgment hearing. He followed the

requirements set forth in Minn. R. Gen. Pract. 105 by serving a written notice of

withdrawal on the necessary parties. The notice includes appellant’s address and phone

number and states that all future correspondences should be sent to him. Therefore, we

conclude that the district court did not err by allowing appellant’s attorney to withdraw

from the case.

       Appellant also argues that the district court erred by not granting his request for a

continuance after his attorney withdrew from the case. Wells Fargo moved for summary

judgment on January 3, 2014. Appellant’s attorney filed his notice of withdrawal on

January 12. Appellant did not contact the district court until 12 days later on January 24.

He wrote a letter to the district court discussing his issues with his former trial counsel,

but did not specifically request a continuance. And even if he did request a continuance,

rule 105 clearly states that “[w]ithdrawal of counsel does not create any right to

continuance of any scheduled trial or hearing.” Minn. R. Gen. Pract. 105. Consequently,

we conclude that the district court did not abuse its discretion in denying a request for a

continuance.

                                            II.

       Appellant next argues that Wells Fargo “brought a [s]ummary [j]udgment

[m]otion without providing [a]ppellant with answers and documents to [d]iscovery

[r]equests,” and “Wells Fargo’s complete lack of compliance with [d]iscovery [r]equests

should never have been allowed.” We disagree.


                                             4
       The proper mode for objecting to discovery violations is a motion to compel

during pretrial proceedings. See Minn. R. Civ. P. 37.01. Under Minn. R. Civ. P.

37.01(b)(2), a party may request an order compelling discovery in the event of

incomplete or nonresponsive discovery responses. The district court has wide discretion

to issue discovery orders and, absent a clear abuse of that discretion, its discovery orders

will not be disturbed. In re Comm’r of Pub. Safety, 735 N.W.2d 706, 711 (Minn. 2007).

       While represented by counsel, appellant served discovery requests on Wells Fargo.

On January 2, 2014, Wells Fargo responded to appellant’s requests and made timely

objections to appellant’s discovery requests.         At the summary judgment hearing,

appellant told the court that Wells Fargo had not answered any of his discovery requests.

Wells Fargo clarified for the district court that it did, in fact, respond to appellant’s

discovery requests and placed its objections on the record. Appellant did not file a

motion to compel or take any further action.           Because Wells Fargo responded to

appellant’s discovery requests and because appellant did not request a motion to compel

discovery, we conclude that the district court did not err in this respect.

                                             III.

       Appellant finally argues that Minn. Stat. § 582.043 required Wells Fargo to stop

foreclosure proceedings against him. Again, we disagree.

       Appellant did not raise this claim in district court. Generally, an appellate court

will not consider matters not argued to and considered by the district court. Thiele v.

Stich, 425 N.W.2d 580, 582 (Minn. 1988). And in arguing that Wells Fargo was required

to cease foreclosure proceedings, appellant relies on documents that are not part of the


                                              5
record on appeal. See Minn. R. Civ. App. P. 110.01 (stating that the record on appeal

consists of “[t]he documents filed in the trial court, the exhibits, and the transcript of the

proceedings, if any.”).

       Even if this issue was properly before this court, appellant’s claim is not

persuasive. Under Minn. Stat. § 582.043, subd. 5(2), after receiving a request for a loan

modification or other loss-mitigation option, a servicer must (1) “exercise reasonable

diligence in obtaining documents and information from the mortgagor to complete a loss

mitigation application,” (2) “facilitate the submission and review of loss mitigation

applications,” and (3) “give the mortgagor a reasonable amount of time to provide the

required documents.” When a servicer receives a loss-mitigation application, it must halt

foreclosure proceedings until the application has been processed. Minn. Stat. § 582.043,

subd. 6.

       There is no evidence in the record indicating that appellant completed or submitted

a loss-mitigation application to Wells Fargo.        Appellant claims that “Wells Fargo

received the modification documents by fax on November 21, 2013.” But appellant

relies on a fax cover sheet and confirmation sheet to show that he submitted such an

application. The actual loss-mitigation application is not attached to the cover sheet. We

cannot discern from the record what was sent to Wells Fargo. Because there is no

evidence in the record to support appellant’s claim, there is no evidence to suggest that

Wells Fargo was required to stop foreclosure proceedings.

       Affirmed.




                                              6